
	

113 HR 4790 IH: Highways Bettering the Economy and Environment Pollinator Protection Act
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4790
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Hastings of Florida (for himself and Mr. Denham) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to encourage and facilitate efforts by States and other
			 transportation rights-of-way managers to adopt integrated vegetation
			 management practices, including enhancing plantings of native forbs and
			 grasses that provide habitats and forage for Monarch butterflies and other
			 native pollinators and honey bees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Highways Bettering the Economy and Environment Pollinator Protection Act.
		2.FindingsCongress finds the following:
			(1)The roadside vegetation management practices of both State governments and the Federal Government
			 aim to secure motorist safety, reduce the presence of noxious weeds, and
			 stabilize the soil.
			(2)Federal and State highway departments are facing severe budget shortfalls.
			(3)Native forbs and grasses are less likely to encroach onto roads than invasive species, such as
			 kudzu.
			(4)Integrated vegetation management practices will reduce the cost of maintaining roadside vegetation.
			(5)Native forbs and grasses are best adapted to local conditions and thus require less active
			 management, reducing the need to replant, weed, and mow the areas adjacent
			 to the road.
			(6)Pollinators, such as native bees, honey bees, birds, bats, Monarch butterflies, and other
			 butterflies, are suffering drastic population loss due in part to loss of
			 habitat and forage.
			(7)Pollinators are vital for American agriculture. Responsible for 1 out of every 3 bites of food we
			 eat, a diverse pollinator population is necessary for maintaining the
			 diversity of our plant life and food supply.
			(8)Studies have shown supporting native forbs and grasses along the roadside can be beneficial to the
			 pollinator population by providing migratory corridors and habitat and
			 forage connectivity and by helping such populations adapt to climate
			 change.
			(9)Plantings of noninvasive, locally appropriate milkweed species can create migratory way stations
			 for the endangered Monarch butterfly and to facilitate migrations of other
			 pollinators.
			(10)Enhancing pollinator populations on rights-of-way can result in improved pollination services for
			 neighboring lands, including agriculture and wildlife ecosystems.
			(11)Highway rights-of-way managed by States represent 17 million acres of pollinator habitat
			 conservation opportunity, and similar opportunities and benefits exist on
			 other transportation rights-of-way.
			3.Administrative provisions to encourage pollinator habitat and forage on transportation
			 rights-of-way
			(a)In generalSection 319 of title 23, United States Code, is amended—
				(1)in subsection (a) by striking beauty adjacent and inserting beauty (including the enhancement of habitat and forage for pollinators) adjacent; and
				(2)by adding at the end the following:
					
						(c)Encouragement of pollinator habitat and forage development and protection on transportation
			 rights-of-WayIn carrying out any program administered by the Secretary, the Secretary shall, in conjunction with
			 willing States, as appropriate—
							(1)conduct or encourage integrated vegetation management practices on roadsides and other
			 transportation rights-of-way, including reduced mowing;
							(2)enhance the development of habitat and forage for Monarch butterflies, other native pollinators,
			 and honey bees through plantings of native forbs and grasses, including
			 noninvasive, native milkweed species that can serve as migratory way
			 stations for the endangered Monarch butterfly and to facilitate migrations
			 of other pollinators.
							(3)encourage leveraging through partnerships and coordination with stakeholders in support of
			 pollinators and plantings of native forbs and grasses, such as
			 environmental groups, research institutions, other agencies, businesses,
			 and community organizations; and
							(4)conduct or facilitate research and demonstration projects on the economic and environmental
			 benefits and best practices for integrated vegetation management, reduced
			 mowing, and plantings of native forbs and grasses for pollinator habitat,
			 forage, and migratory way stations for Monarch butterflies and other
			 migrating pollinators..
				(b)ReportNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation
			 shall transmit to Congress a report that includes—
				(1)an analysis of current programs and authorities available to carry out section 319(c) of title 23,
			 United States Code;
				(2)a summary of programs and authorities being used to implement such section;
				(3)an assessment of actions being taken by willing State transportation departments and other managers
			 of transportation rights-of-way to implement integrated vegetation
			 management practices, reduce mowing, and enhance habitat and forage for
			 Monarch butterflies, other native pollinators, and honey bees through
			 plantings of native forbs and grasses and migratory way stations for
			 Monarch butterflies and other migrating pollinators; and
				(4)any recommendations for further action.
				4.Provision of habitat, forage, and migratory way stations for monarch butterflies, other native
			 pollinators, and honey beesSection 329(a)(1) of title 23, United States Code, is amended by inserting provision of habitat, forage, and migratory way stations for Monarch butterflies, other native
			 pollinators, and honey bees, before and aesthetic enhancement.
		
